— Plaintiff, an enlisted man in the Navy, was issued an undesirable discharge on December 15,1931. He claims that the Navy was without authority to issue an undesirable discharge and he seeks back pay. This case comes before the court on defendant’s motion for summary judgment and plaintiff’s “notice” of default and request for entry of default. Upon consideration thereof, together with the responses in opposition thereto, without oral argument, the court concludes that plaintiff’s alleged claim is barred under the doctrine of res judicata, having been previously dismissed in the United States District Court for the Northern District of California (369 F. 2d 404 (9th Cir. 1966), cert. denied, 386 U.S. 1011 (1967)) and in this court (189 Ct. Cl. 573 (1969), cert. denied. 397 U.S. 1058 (1970)), and also that his claim is barred by the statute of limitations, 28 U.S.C. § 2501. See Kirk v. United States, 164 Ct. Cl. 738 (1964) On February 5, 1971 the court denied plaintiff’s request for entry of default, granted defendant’s motion for summary judgment, and dismissed the petition. Plaintiff’s motion for reconsideration was denied April 15,1971.